Citation Nr: 1140014	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. The propriety of the reduction from 10 percent to a noncompensable evaluation for the service-connected bilateral hearing loss, effective December 1, 2005.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as noncompensable.

REPRESENTATION

Appellant represented by: Virginia Girard-Brady, attorney

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which decreased the Veteran's service-connected bilateral hearing loss from 10 percent to noncompensable as of December 1, 2005.  Thereafter, the Veteran perfected this issue for appeal, which the RO also addressed as entitlement to an increased (compensable) evaluation for bilateral hearing loss.  


FINDINGS OF FACT

1. As of April 2003, the service-connected bilateral hearing loss was clearly shown productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear.

2. Since April 2003, the Veteran's service-connected bilateral hearing loss disability is productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear

CONCLUSION OF LAW

1. Restoration of the 10 percent rating assigned for the service-connected bilateral hearing loss is not warranted; reduction of the rating to noncompensable was proper.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105.

2. The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist  

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 512638 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson 444 Fed.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in April 2005 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In March 2006, the Veteran was informed by the RO how effective dates (and ratings) were assigned.  Thereafter, this matter was readjudicated, however, and no prejudice has been shown.  

Also, as will be noted below, the RO provided the Veteran with proper information, in compliance with 38 C.F.R. § 3.105, with respect to how ratings were reduced and what his righs were.  As such, the Board finds that the duty to notify has been met.

With respect to the duty to assist, VA has afforded the Veteran four audiological examinations, discussed below.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The Board notes that in a June 2011 statement, the Veteran took issue with the way the most recent audiological evaluation was conducted (with headphones that blocked out background noise).  The board notes, however, that the Court of Appeals for Veterans' Claims has upheld the VA's policy of conducting audiometry testing in a sound-controlled room.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A careful review of the record shows that service connection for bilateral hearing loss was established by the RO in a May 2003 decision.  An evaluation of 10 percent was assigned, effective October 2002.

By rating decision of June 2005 the RO proposed, in accordance with 38 C.F.R. § 3.105(e), to reduce the evaluation of the Veteran's service connected bilateral hearing loss to noncompensable.  The proposed reduction was essentially based on April 2003 and June 2005 VA examination reports, discussed hereinbelow. 

Thereafter, by rating decision of September 2005, the evaluation of the Veteran's service connected bilateral hearing loss was reduced, in accordance with 38 C.F.R. § 3.105(e), to noncompensable.  The effective date given was December 1, 2005.  See 38 C.F.R. § 3.105(e).  

The Veteran and his representative contend that this reduction was not warranted, and that an increased, compensable rating is warranted.  

In this regard, it is pointed out that the Veteran's service connected bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, for the evaluation of hearing impairment.  

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Turning to the medical evidence, as noted above, the Veteran underwent a VA examination in April 2003.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
20
20
LEFT
15
15
20
25

The pure tone average was 20 decibels in the right ear and 19 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
The Veteran underwent aother VA examination in June 2005.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
20
15
LEFT
15
15
20
20

The pure tone average was 16 decibels in the right ear and 18 in the left ear.  Speech recognition scores were 100 percent in the right ear and left ear.  Such examination findings also translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  

The Board finds that, at the time of the reduction of the Veteran's disability evaluation, the criteria for a 10 percent disability evaluation under Table VII were clearly not met.  In other words, the evidence then of record - as shown by two examinations discussed above - did not demonstrate that the Veteran's service-connected bilateral hearing loss was manifested by any higher than level I hearing acuity in the right ear and level I hearing acuity in the left ear. 

Finally, while the Board has certainly considered the Veteran's complaints of hearing loss, the objective evidence does not reflect that impairment was to the extent that restoration of the 10 percent evaluation is warranted.

Turning to the claim for an increased (compensable) evaluation for the Veteran's service connected bilateral hearing loss, in April 2007, the Veteran underwent another VA audiological examination.  Upon examination, pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
25
25
LEFT
20
25
20
20

The pure tone average was 23 decibels in the right ear and 17 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and "02" percent in the left ear [given the prior findings and findings discussed below, the Board finds this to be a typographical error, and will assume it was 92].  

In any event, such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, this equates to a 0 percent rating.

Finally, in July 2010, the Veteran underwent another VA audiological examination.  Upon examination, pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
10
15
10
LEFT
10
15
10
15

The pure tone average was 10 decibels in the right ear and 12 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  Such examination findings again translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, this equates to a 0 percent rating.

The examiner documented the Veteran's report that it was hard to hear people on the phone and in normal life situations.  And that it was hard to communicate with clients.  The examiner concluded, however, that the Veteran's hearing loss was not disabling.  

The Veteran has been assigned a 0 percent rating for his service connected bilatreral hearing loss.  This rating was based on the results of four VA examinations.  These examinations showed puretone averages and speech recognition scores which translated to level I hearing in the right ear and level I hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  

The Board acknowledges the Veteran and his spouse's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson 21 Vet. App. 447 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  

However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 0 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  In addition, the examiner in June 2010 specifically found that his hearing loss was not disabling.  

The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

      ORDER

The appeal is denied


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


